DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim limitations “therapy delivery module”, “therapy deactivation module”, and “blood conditioning apparatus” each invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the specification as originally filed provides some indication of what elements may be part of the claimed features, it is unclear what structure(S), specifically, correspond to the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-8, 10-12, and 14-21 are rejected for depending from a claim which is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allers et al. (US Patent No. 6,287,273).

(a) a catheter apparatus comprising: 
(i) a venous access line (202) adapted to deliver perfusate to the localized site (See Fig. 2; Col. 7, ll. 4-8)); 
(ii) a venous drainage line (220) adapted to recover drainage flow from the localized site (See Fig. 2; Col. 7, ll. 30-35); and 
(iii) an occlusion device (236) adapted to selectively block venous blood flow between the localized site and systemic circulation of the body (col. 7, ll. 34-49); 
(b) a blood circuit (See Fig. 2) associated with the catheter apparatus to facilitate blood conditioning (by the addition of perfusate from reservoir (268)) for use as the perfusate in the course of a controlled perfusion and drainage of blood to and from the localized site, the circuit comprising: 
(i) a therapy delivery module (264) adapted to deliver perfusate to the venous access line (See Fig. 2); and 
(ii) a therapy deactivation module for optionally deactivating at least a portion of the drainage flow. Although Allers does not explicitly recite a module for deactivating at least a portion of the drainage flow, Allers implicitly teaches the limitation. Allers (col. 6, ll. 49-54) teaches that following treatment, the perfusion circuit is filled with uncontaminated (i.e. deactivated) fluid such as blood in order to ensure that the drugs applied to the isolated organ do not reach the systemic circulation. Although Allers is silent as to the specific elements used to introduce the uncontaminated fluid, the implicit presence of elements for introducing the uncontaminated fluid are interpreted to meet the limitation of a therapy deactivation module as claimed. More specifically, Allers teaches that the reservoir may retain some amount of 
(c) a delivery machine (control apparatus (128)) adapted to control the blood circuit and catheter assembly in order to both deliver perfusate to, and recover drainage flow from the localized site in a manner that provides perfusate to substantially only the localized site (See at least Col. 5, ll. 41-54).  
Regarding claim 2, Allers also teaches that wherein the occlusion device is an inflatable balloon (See claim 17).  
Regarding claim 3, Allers also teaches that the venous access line comprises a catheter having proximal and distal ends, the proximal end being connected in fluid communication with the blood circuit, the distal end being substantially open to the flow of the blood into and/or from the catheter, and the inflatable balloon being positioned between the proximal and distal ends in order to occlude blood flow between the localized site and the systemic circulation (See Fig. 2).  
Regarding claim 4, Allers also teaches that the perfusate comprises autologous blood (at least implicitly in that the liver contains blood prior to treatment, the perfusion reservoir gains fluid over time (implicitly from systemic circulation), and further in Col. 10, ll. 63-67) (See Col. 10, ll. 5-8; col. 5, ll. 41-54) that has been conditioned in a manner selected from the group consisting of:(a) the addition of one or more bioactive agents (i.e. therapeutic agents, See at least (col. 2, ll. 59-63)); (b) the removal of one or more bioactive agents from the blood; and  (c) the physiological modification of the blood in order to promote a corresponding response in the localized site.  
Regarding claim 5, Allers also teaches that the localized site is selected from the group consisting of heart, brain, liver, kidney, arm, and leg of a patient (col. 6, ll. 38-41).  
Regarding claim 6, Allers also teaches that the catheter apparatus includes a venous volume adjustment line (250 or 214) adapted to fluidically connect the blood circuit with the systemic 
Regarding claim 7, the venous volume line of Allers is interpreted to be fully capable of operating such that flow may be driven bi-directionally through the venous volume adjustment line.  
Regarding claim 8, Allers also teaches that the delivery machine (262 and/or 264) is adapted to apply a suction force to the venous drainage line (col. 10, ll. 29-39).  

Regarding claim 9, Allers et al. teaches a system for delivering localized therapy to a tissue structure, said system comprising: 
a catheter apparatus including: 
(i) a first venous catheter (202) having a distal portion positionable at a first venous structure of said tissue structure (See Fig. 2; Col. 7, ll. 4-8), said distal portion including an occlusion device (210) adapted to selectively substantially occlude said first venous structure to define a tissue structure circulatory compartment and a systemic circulatory compartment, said first venous catheter including a perfusion port (206) positionable in said tissue structure circulatory compartment; 
(ii) a second venous catheter (220) having a drainage port positionable in said tissue structure circulatory compartment (See Fig. 2; Col. 7, ll. 30-35); 
(iii) a systemic port (214) associated with one of said first and second venous catheters, the systemic port being positionable in the systemic circulatory compartment (See Fig. 2); 
a blood conditioning apparatus (at least (262, 264, and/or 268) fluidly coupling said perfusion port (via (202)), said drainage port (via (220)), and said systemic port (at least via the inflow of systemic blood into the localized site (col. 5, ll. 29-32), said blood conditioning apparatus being capable of 
(a) conditioned perfusion flow through said perfusion port (See Fig. 2); and 
(b) systemic flow through said systemic port.  
Regarding claim 10, Allers also teaches that the catheter apparatus includes a venous volume adjustment line (250 or 214) adapted to fluidically connect the blood circuit with the systemic circulation (at least because line (230) is interpreted to be a portion of the blood circuit; and further due to the inflow of systemic blood into the localized site (col. 5, ll. 29-32).
Regarding claim 11, the device of Allers is interpreted to be fully capable of being placed and operated such that the first venous structure is a first jugular vein, and the second venous catheter is positionable in a second jugular vein, and wherein the tissue structure is a brain, at least because the device is configured to perfuse any organ with well defined input and output vessels (col. 6, ll. 38-41).  
Regarding claim 12, Allers also teaches a second occlusion device (236) interpreted to be fully capable of being used to selectively occlude the second jugular vein at least because the device is configured to perfuse any organ with well defined input and output vessels (col. 6, ll. 38-41).   

Regarding claim 13, Allers et al. teaches a method for localized therapy of a tissue structure, said method comprising: 
(a) providing a catheter apparatus having: 
(i) a perfusion line (202) for conveying perfusion flow to the tissue structure (See Fig. 2; Col. 7, ll. 4-8); 
(ii) a drainage line (220) for recovering drainage flow from the tissue structure (See Fig. 2; Col. 7, ll. 30-35); 
(iii) a systemic access line (250 or 214) having a systemic port (254 or 214); and 

(b) providing a blood conditioning apparatus (260, 262, 264, and/or 268) associated with said catheter apparatus for: 
(i) controlled perfusion to the tissue structure (via (202) and (206)); 
(ii) controlled flow through the systemic access line (via at least (212); and 
(iii) conditioning of the drainage flow (at least by the addition of perfusate in reservoir (268) or by the replacement of perfusate with unmodified blood (col. 6, ll. 49-54); 
(c) positioning said catheter apparatus within a drainage outlet of the tissue structure (See Fig. 2); 
(d) actuating said occlusion device to selectively occlude drainage from the tissue structure, and to thereby define a tissue structure circulatory compartment and a systemic circulatory compartment (See Fig. 2); 
(e) receiving the drainage flow to the blood conditioning apparatus from the drainage line (220); 
(f) conditioning blood flow (at least by the mixing of drainage blood and perfusate) from a blood source to generate at least one of the perfusion flow and a systemic flow, wherein the blood source includes the drainage flow; and 
(g) dispensing the perfusion flow to the tissue structure circulatory compartment through said perfusion line (202).  
Regarding claim 14, Allers also teaches that the perfusion line (202) includes a perfusion port (206) positioned in the tissue structure circulatory compartment, and the drainage line (220) includes a drainage port (not labeled) positioned in the tissue structure circulatory compartment (See Fig. 2).  
Regarding claim 15, Allers also teaches that the systemic port (254 or 214) is positioned in the systemic circulatory compartment (See Fig. 2).  

Regarding claim 21, Allers also teaches withdrawing the drainage flow from the tissue structure circulatory component by applying a reduced pressure within the drainage line (at least implicitly in the operation of pump (262).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allers et al. (US Patent No. 6,287,273) in view of Sterman et al. (US Patent No. 6,699,231).
Regarding claims 16-19, Allers teaches the method as in Claim 13, but fails to teach positioning the perfusion line within a first jugular vein, and positioning the drainage line within a second jugular vein (as in claim 16), wherein the tissue structure is a brain (as in claim 17), wherein the conditioning includes cooling the blood flow to less than 350C (as in claim 18), and wherein the cooled blood flow is the perfusion flow (as in claim 19).  Sterman teaches a method for isolated treatment of an organ tissue structure, wherein the tissue structure is a brain (col. 8, ll. 6-7), positioning the perfusion line within a first jugular vein, and positioning the drainage line within a second jugular vein (col. 8, ll. 7-11), wherein the conditioning includes cooling the blood flow (col. 6, ll. 58-64), and wherein the cooled blood flow is the perfusion flow (col. 6, ll. 58-64; col. 5, ll. 33-53). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the method of Allers as suggested by Sterman in order to provide cooled perfusate to provide a therapeutic effect to the brain. Allers in view of Sterman fails to specifically teach the temperature to which the blood flow is cooled. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to optimize the temperature in order to achieve a therapeutic effect as suggested by Sterman since it has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781